Citation Nr: 0526059	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the back 
secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 19, 1969, to May 
18, 1972.  The veteran also had active duty for 10 months and 
21 days prior to May 19, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The issue of service connection 
for arthritis of the back was remanded to the RO for 
additional development in October 2003.  


FINDING OF FACT

The veteran does not have arthritis of the back that is 
caused, or made worse by service-connected disability.  


CONCLUSION OF LAW

The veteran does not have arthritis of the back that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His service 
personnel records indicate that he was awarded several 
decorations, including the Combat Infantryman's Badge, Purple 
Heart Medal, and Bronze Star Medal for wounds received during 
combat in the Republic of Vietnam in June 1968.  As a result 
of having sustained wounds in service, the veteran was 
awarded service connection for residuals of shell fragment 
wounds to the right hand and left thigh as well as a scar on 
his back due to a fragment wound.

The veteran originally submitted a claim for entitlement to 
service connection for arthritis of the back secondary to 
service-connected disability in August 2001.  The veteran's 
case was remanded to the RO for additional development in 
October 2003.

Private treatment reports from E. Dargan, M.D., dated from 
May 1991 to February 1995, reflect that the veteran had a 
benign lipoma excised from his left scapula.  

The veteran was afforded a VA examination in October 2001.  
He complained of pain in his hand, back, and his left leg and 
knee due to his fragment wounds.  He complained of low back 
pain, discomfort, and stiffness.  Physical examination of the 
back revealed that the veteran could touch his toes.  He was 
nontender to palpation along the lumbosacral spine.  He was 
able to lean back 20 degrees and he was able to left and 
right lateral bend 20 to 30 degrees in both planes without 
limitations.  X-rays revealed minimal spondylosis.  Disc 
spaces were maintained.  There was no arthropathy, 
subluxation or fracture.

The veteran submitted a copy of a computerized tomography 
(CT) scan of the lumbar spine performed by P. Forsyth, M.D., 
dated in December 2002.  Dr. Forsyth concluded that the 
veteran had minimal lumbar facet degenerative arthritic 
changes without evidence of disc fragments, spinal stenosis 
or nerve root compression at L3-4, L4-5, or L5-S1.  

Private treatment reports from G. Neal, M.D., dated from 
December 2002 to August 2003, were submitted.  An examination 
dated in December 2002 revealed normal range of motion of the 
veteran's back.  An opinion letter was submitted by Dr. Neal 
in April 2003.  Dr. Neal reported that the veteran had 
several abnormalities present which he thought were directly 
related to the veteran's fragment wounds.  He reported that 
the veteran had pain in his back and legs that was related to 
osteoarthritis, which he related to the veteran's military 
service.  He opined that the veteran's back pain was directly 
linked to his service-connected disability.

D. Westerkam, M.D., conducted nerve conduction studies of the 
veteran's back, right hand, and left leg in January 2003.  
Dr. Westerkam concluded that there was no electrodiagnostic 
evidence of peripheral neuropathy, right upper or left lower 
extremity peripheral nerve entrapment or lumbar 
radiculopathy.  

The veteran was afforded a VA examination in October 2004.  
Physical examination of the veteran's low back revealed 65 
degrees of forward flexion without pain, 85 degrees with 
pain.  He showed extension of 20 degrees without pain, 30 
degrees with pain.  He showed 30 degrees of lateral bending 
to the right and left and 45 degrees of rotary motion to the 
right and left without pain.  He showed a negative straight 
leg test in a seated supine position.  He was able to heel 
and toe walk, squat and rise without difficulty.  Deep tendon 
reflexes were 2+ and symmetric.  The veteran was diagnosed 
with early degenerative arthrosis of the lumbar spine with 
spondylosis of the lowest lumbar levels and no evidence of 
radiculopathy.  

The veteran was last afforded a VA examination in April 2005.  
The examiner noted that the veteran's physical examination 
was identical to the examination in October 2004.  The 
examiner reported that the CT scan of the lumbar spine 
performed by Dr. Forsyth in December 2002 did not mention any 
shell fragments in the veteran's back.  He noted that he saw 
no scars on the veteran's back with the exception of a scar 
on the upper left side of his back from an excision of a 
lipoma and another round, hyperpigmented, nontender, slightly 
depressed scar in the middle left aspect of his back.  There 
was no scar on the right aspect of his back, which was where 
the fragment reportedly entered.  The examiner diagnosed the 
veteran with lumbar spondylosis.  He opined that it was less 
likely than not that the veteran's lumbar spondylosis was 
related to his fragment injury because of the onset of pain 
in the 1980s, more than ten years after his injury.  He 
reported that there was not any significant penetrating 
injury because there was no visible scar.

The veteran submitted a statement in May 2005 in which he 
reported that he was told in service that his fragment wounds 
could lead to arthritis.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The veteran has provided no competent evidence to support his 
contention that he suffers from arthritis of the back as a 
result of his service-connected disability.  

The treatment records associated with the claims file 
document that the veteran suffers from lumbar spondylosis or 
arthritis of the back.  The only evidence linking his current 
back disability to his service-connected disability comes by 
way of the opinion letter from Dr. Neal dated in April 2003.  
Dr. Neal provided an opinion that the veteran's back pain was 
related to osteoarthritis related to his service.  He stated 
that he believed the veteran's back pain was directly linked 
to his wounds.  He provided no rationale for his opinion.  

The veteran's case was remanded by way of a Board decision in 
October 2003 in order to obtain a medical opinion to 
determine the etiology of the veteran's arthritis of the 
back.  The veteran was examined by a VA physician in April 
2005.  The examiner diagnosed the veteran with lumbar 
spondylosis.  He opined that it was less likely than not that 
the veteran's lumbar spondylosis was related to his fragment 
injury because of the onset of pain in the 1980s, more than 
ten years after his fragment injury.  He reported that there 
was not any significant penetrating injury because there was 
no visible scar.

The competent evidence of record establishes that the veteran 
currently suffers from lumbar spondylosis or arthritis of the 
back.  There is evidence in the form of Dr. Neal's opinion 
that relates the veteran's lumbar arthritis to his service-
connected injury.  Nevertheless, the Board gives greater 
weight to the VA examiner's opinion.  The VA examiner was 
instructed to review the claims file, which he apparently 
did, and he provided explanation for why he thought there was 
less likely than not a relationship between the service-
connected injury and the arthritis.  His explanation is 
consistent with what the remaining evidence shows, and 
consequently is entitled to a certain evidentiary weight.  
Because of the examiner's review of the evidence and his 
explanation, something that Dr. Neal did not do, the Board 
gives greater weight to the VA opinion.  Accordingly, an 
award of service connection on a secondary basis is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for arthritis of the back.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO sent a follow-up letter to the 
veteran in January 2004 and informed him of the status of his 
claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that secondary 
service connection should be granted.  The Board is not aware 
of any outstanding evidence.


ORDER

Entitlement to service connection for arthritis of the back 
secondary to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


